DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendments and remarks in the reply filed 9/29/2022 have been acknowledged and entered.  Claims 1-20 are pending. The rejection of claims 5, 7, 8, and 10-12 under 35 USC 112 have been withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 9-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klaumuenzner (DE 4240873, machine translation referenced herein), and further in view of Totsugi (US 2010/0011962) and Pahle et al. (US 2013/0105252).
Regarding Claims 1 and 2:  Klaumuenzner teaches a system for suctioning braking particles from a friction braking system in a vehicle (see abstract), the suction system comprising:
at least one negative-pressure source (Fig. 1, element 5); 
at least one suction mouth (element 6) connected by a pneumatic circuit (element 12) to the negative-pressure source; and 
a controller to control the negative-pressure source (pg. 3, third full paragraph).
Klaumuenzner does not expressly disclose a pressure sensor for determining the current airflow conditions in the pneumatic circuit.  Klaumuenzner does not expressly disclose the controller controls the negative pressure source so that the current airflow conditions meet a setpoint which is a function over time of a braking phase of the vehicle.  However, Totsugi teaches a suction system comprising a suction mouth connected by a pneumatic circuit to a negative-pressure source (see Figs. 1 and 7).  Totsugi teaches that the suction system comprises a pressure sensor (element 28) for determining the current airflow conditions in the pneumatic circuit and the pressure representing current airflow conditions, and a controller to control the negative-pressure source so that the current airflow conditions and pressure in the pneumatic circuit reach a setpoint for the airflow conditions [0087]. Pahle teaches a disc brake system comprising a suction device to capture particles abraded during the braking phase of a vehicle [0013], wherein the suction device is controlled such that airflow conditions within a pneumatic circuit including a suction source and suction line to the braking system are controlled to meet a predetermined setpoint depending on the braking phase over time in order to achieve effective filtering and prevent unnecessary extraction [0023].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Klaumuenzner with a device for determining the airflow in the pneumatic circuit and a controller that controls the negative-pressure source so that the current airflow conditions reach a setpoint which is a function over time of a braking phase of the vehicle, in order to regulate the suction to the suction mouth and prevent unnecessary suction, as taught by Totsugi and Pahle.
Regarding Claim 4:  Klaumuenzner, Totsugi, and Pahle teach the elements of Claim 1 as discussed above.  Klaumuenzner further teaches that the system comprises a filter (element 14) configured to collect the suctioned braking particles.
Regarding Claim 9:  Klaumuenzner, Totsugi, and Pahle teach the elements of Claim 1 as discussed above.  Klaumuenzner does not expressly disclose the value of the predetermined negative-pressure setpoint.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  The suction system of Klaumuenzner in view of Totsugi and Pahle provides vacuum to the suction mouth to collect the particles.  Therefore, the system is considered fully capable of performing within the claimed range.
Regarding Claim 16:  Klaumuenzner, Totsugi, and Pahle teach the elements of Claim 2 as discussed above. Klaumuenzner further teaches a filter (element 14) to collect the suctioned braking particles.

Regarding Claims 10 and 11: Klaumuenzner teaches a method for controlling a system for suctioning friction braking particles from a braking system of a vehicle, the suction system including: at least one negative-pressure source (element 15); at least one suction mouth (element 6) connected by a pneumatic circuit (element 12) to the negative-pressure source, and a controller (pg. 3, third full paragraph).
  Klaumuenzner does not expressly disclose that the controller performs as claimed.  However, Totsugi teaches a method of controlling a suction system comprising a suction mouth connected by a pneumatic circuit to a negative-pressure source (see Figs. 1 and 7).  Totsugi teaches that the suction system comprises a device comprising a pressure sensor (element 28) which determines the current airflow conditions in the pneumatic circuit and the pressure representing current airflow conditions, and a controller which controls the negative-pressure source so that the current airflow conditions and pressure in the pneumatic circuit reach a setpoint for the airflow conditions [0087].  Pahle teaches a disc brake system comprising a suction device to capture particles abraded during the braking phase of a vehicle [0013], wherein the suction device is controlled such that airflow conditions within a pneumatic circuit including a suction source and suction line to the braking system are controlled to meet a predetermined setpoint depending on the braking phase over time in order to achieve effective filtering and prevent unnecessary extraction [0023].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Klaumuenzner by providing controller which measures the current airflow conditions in the pneumatic circuit and adjusts control signals used in order to adjust the power of the negative pressure source when a difference between the current pressure and a negative-pressure setpoint is measured, in order to regulate the suction to the suction mouth, as taught by Totsugi. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method such that the setpoint is a function over time of a braking phase of the vehicle in order to prevent unnecessary extraction and achieve effective filtering, as suggested by Pahle.

Claims 3, 5-7, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klaumuenzner (DE 4240873, machine translation referenced herein), Totsugi (US 2010/0011962), and Pahle et al. (US 2013/0105252) as applied to Claim 1, and further in view of Grasso et al. (US 6,105,202).
Regarding Claim 3:  Klaumuenzner, Totsugi, and Pahle teach the elements of Claim 1 as discussed above.  Klaumuenzner teaches the negative-pressure source is formed by a fan (element 15), but does not expressly disclose a turbine driven by an electric motor.   However, Grasso teaches that it is known to provide either a fan or turbine driven by an electric motor as a negative-pressure source for suctioning particles (col. 1, ll. 33-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fan with a turbine driven by an electric motor with a reasonable expectation of drawing a suction, as suggested by Grasso.
Regarding Claim 5:  Klaumuenzner, Totsugi, and Pahle teach the elements of Claim 2 as discussed above.  Klaumuenzner teaches the negative-pressure source is formed by a fan (element 15), but does not expressly disclose a turbine driven by an electric motor.   However, Grasso teaches that it is known to provide either a fan or turbine driven by an electric motor as a negative-pressure source for suctioning particles (col. 1, ll. 33-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fan with a turbine driven by an electric motor with a reasonable expectation of drawing a suction, as suggested by Grasso.
Totsugi is cited for teaching a pressure sensor (element 28) in the pneumatic circuit of Klaumuenzner. Klaumuenzner teaches the pneumatic circuit comprises a filter (element 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pressure sensor adjacent to the filter in the system of Klaumuenzner since the filter is disposed within the pneumatic circuit.
Regarding Claims 6:  Klaumuenzner, Totsugi, and Pahle teach the elements of Claims 1 as discussed above.  Klaumuenzner further teaches that the system comprises a centralized filter and fan which are connected to four or more suction mouths (pg. 3, third full paragraph). Grasso teaches that it is known to provide either a fan or turbine driven by an electric motor as a negative-pressure source for suctioning particles (col. 1, ll. 33-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fan with a turbine driven by an electric motor with a reasonable expectation of drawing a suction, as suggested by Grasso.
Regarding Claim 7:  Klaumuenzner, Totsugi, and Pahle teach the elements of Claim 1 as discussed above.  Klaumuenzner further teaches that the system comprises a decentralized filter and turbine (see Totsugi for turbine teaching) for a pair of suction mouths (see Fig. 1). Grasso teaches that it is known to provide either a fan or turbine driven by an electric motor as a negative-pressure source for suctioning particles (col. 1, ll. 33-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fan with a turbine driven by an electric motor with a reasonable expectation of drawing a suction, as suggested by Grasso.
Regarding Claim 14:  Klaumuenzner, Totsugi, and Pahle teach the elements of Claim 10 as discussed above.  Klaumuenzner teaches the negative-pressure source is formed by a fan (element 15), but does not expressly disclose a turbine driven by an electric motor.   However, Grasso teaches that it is known to provide either a fan or turbine driven by an electric motor as a negative-pressure source for suctioning particles (col. 1, ll. 33-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fan with a turbine driven by an electric motor with a reasonable expectation of drawing a suction, as suggested by Grasso.  The limitation of a user perceiving the noise level emitted by rotation of the turbine when it exceeds a certain audible threshold is considered an inherent feature of the combined prior art which already teaches the structural features required to produce such effect.
Regarding Claim 15:  Klaumuenzner, Totsugi, and Pahle teach the elements of Claim 2 as discussed above.  Klaumuenzner teaches the negative-pressure source is formed by a fan (element 15), but does not expressly disclose a turbine driven by an electric motor.   However, Grasso teaches that it is known to provide either a fan or turbine driven by an electric motor as a negative-pressure source for suctioning particles (col. 1, ll. 33-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fan with a turbine driven by an electric motor with a reasonable expectation of drawing a suction, as suggested by Grasso.
Regarding Claim 17:  The prior art teaches the elements of Claim 3 as discussed above.  Klaumuenzner further teaches a filter (element 14) to collect the suctioned braking particles.
Regarding Claim 18:  Klaumuenzner, Totsugi, and Pahle teach the elements of Claim 2 as discussed above.  Klaumuenzner further teaches that the system comprises a centralized filter and fan which are connected to four or more suction mouths (pg. 3, third full paragraph). Grasso teaches that it is known to provide either a fan or turbine driven by an electric motor as a negative-pressure source for suctioning particles (col. 1, ll. 33-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fan with a turbine driven by an electric motor with a reasonable expectation of drawing a suction, as suggested by Grasso.
Regarding Claim 19:  The prior art teaches the elements of Claim 3 as discussed above.  Klaumuenzner further teaches that the system comprises a centralized filter and fan which are connected to four or more suction mouths (pg. 3, third full paragraph). Grasso teaches that it is known to provide either a fan or turbine driven by an electric motor as a negative-pressure source for suctioning particles (col. 1, ll. 33-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fan with a turbine driven by an electric motor with a reasonable expectation of drawing a suction, as suggested by Grasso.
Regarding Claim 20:  The prior art teaches the elements of Claim 4 as discussed above.  Klaumuenzner further teaches that the system comprises a centralized filter and fan which are connected to four or more suction mouths (pg. 3, third full paragraph). Klaumuenzner does not expressly disclose a turbine.  Grasso teaches that it is known to provide either a fan or turbine driven by an electric motor as a negative-pressure source for suctioning particles (col. 1, ll. 33-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fan with a turbine driven by an electric motor with a reasonable expectation of drawing a suction, as suggested by Grasso.

Claims 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Klaumuenzner (DE 4240873, machine translation referenced herein), Totsugi (US 2010/0011962), and Pahle et al. (US 2013/0105252) as applied above, and further in view of Foster et al. (US 2007/0283521).
Regarding Claims 8, 12 and 13:  The prior art teaches the elements of Claims 1 or 10 as discussed above, but do not expressly disclose the control unit configured to detect clogging in the filter and transmit a message to a user.  However, this feature is well known in the art.  For example, Foster teaches a method for controlling a vacuum cleaning system comprising a control unit configured to detect a predetermined level of clogging of the filter and to transmit a message to a user when clogging is determined [0040].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by providing a control unit configured to detect a clogging of the filter and alert the operator, as suggested by Foster.  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has argued that the referenced to Klaumuenzner and Totsugi do not teach the controller controlling the negative pressure source such that the current airflow conditions in the pneumatic circuit reach a setpoint which is a function over time of a braking phase oh the vehicle as recited in the amended claim.  The reference to Pahle addresses this feature as it teaches controlling the suction device according to the braking phase in order to prevent unnecessary extraction and achieve effective filtering, as discussed in the new ground of rejection above.
Thus, the rejection of the claims under 35 USC 103 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714